Citation Nr: 1046023	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left (dominant) upper extremity.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right (nondominant) upper 
extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1969.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) 
which, in pertinent part, granted service connection for 
peripheral neuropathy of the left and right upper extremities, 
and assigned a 10 percent evaluation effective July 16, 2004.  

The Veteran was scheduled for a travel Board hearing in July 
2007, but withdrew this request in June 2007.  A hearing before a 
Decision Review Officer (DRO) was held in March 2006; the hearing 
transcript has been associated with the claims file.    

The Board remanded the case to the RO for further development in 
November 2008 and in December 2009.  Development has been 
completed and the case is once again before the Board for review.

In a statement received in November 2010, the Veteran appears to 
be raising the issue of service connection for ischemic heart 
disease.  This matter is not currently in appellate status and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to December 29, 2009, the Veteran had burning pain, 
tingling, numbness, and decreased pinprick and vibratory 
sensation in the left and right upper extremities.

2.  From December 29, 2009, the Veteran had burning pain, 
tingling, numbness, and decreased vibratory sensation in the left 
upper extremity, absent proprioception in the left hand, and 
slight contracture in the 2nd, 3rd, and 4th digits of the left 
hand.  

3.  From December 29, 2009, the Veteran had burning pain, 
tingling, numbness, and decreased vibratory sensation in the 
right upper extremity, and slight contracture in the 2nd, 3rd, 
and 4th digits of the right hand to a lesser degree than the 
left.  


CONCLUSIONS OF LAW

1.  Prior to December 29, 2009, the criteria for an evaluation in 
excess of 10 percent for peripheral neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2010).  

2.  Prior to December 29, 2009, the criteria for an evaluation in 
excess of 10 percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2010).  

3.  From December 29, 2009, the criteria for a 30 percent 
evaluation for peripheral neuropathy of the left upper extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  

4.  From December 29, 2009, the criteria for a 20 percent 
evaluation for peripheral neuropathy of the right upper extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In August 2004 and January 2005 letters, VA informed the Veteran 
of the evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  

A December 2009 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In that regard, August 2004 and January 2005 letters 
addressed the Veteran's original application for service 
connection.  In May 2005, the RO awarded service connection for 
peripheral neuropathy of the upper extremities.  Therefore, 
August 2004 and January 2005 letters served their purpose in 
providing VCAA notice and its application is no longer required 
because the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private treatment records, and VA 
examinations have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded VA 
examinations in February 2005, December 2008, and December 2009.  
38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case are 
adequate as they are predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; fully address the relevant 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that a 
staged rating is for consideration in this case.  

Diagnostic Codes 8516, 8616, and 8716 provide ratings for 
paralysis, neuritis, and neuralgia of the ulnar nerve.  38 C.F.R. 
§ 4.124a.  Neuritis and neuralgia are rated as incomplete 
paralysis.  Disability ratings of 10, 30, and 40 are warranted, 
respectively, for mild, moderate, and severe incomplete paralysis 
of the major ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2010).  Disability ratings of 10, 20, and 30 are warranted, 
respectively, for mild, moderate, and severe incomplete paralysis 
of the minor ulnar nerve.  Id.  A disability rating of 60 or 50 
percent is warranted for complete paralysis of the major or minor 
ulnar nerve, respectively, where there is "griffin claw" 
deformity due to flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers where one cannot spread the fingers (or the reverse), 
cannot abduct the thumb; and where flexion of the wrist is 
weakened.  Id.

The Board notes that in rating diseases of the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

In the Veteran's July 2004 claim, he reported having pain in the 
hands.  VA treatment records dated from 2004 to 2005 do not 
contain any specific findings related to peripheral neuropathy in 
the upper extremities.  

A February 2005 VA examination shows that the Veteran complained 
of numbness and a tingling and burning sensation of the upper 
extremities.  The Veteran had decreased pinprick and vibratory 
sensation of the upper extremities, bilaterally, in the 
fingertips and palms of the hands, glove-like in nature.  These 
findings were noted to be consistent with neuropathy secondary to 
diabetes mellitus type II.  There was no decrease in the 
Veteran's daily activities, including general employment 
capacity.  The Veteran was diagnosed with peripheral neuropathy 
of the bilateral upper extremities.  

During a March 2006 Decision Review Officer (DRO) hearing, the 
Veteran reported numbness, burning, and itching in the hands, and 
he indicated that he had cold sensitivity in the hands.  The 
Veteran reported noticing that he could no longer hold on to 
things, and that items would fall out of his hands.  He reported 
that this mostly occurred in the right hand and that it had 
started three or four months prior. 

A December 2008 VA examination shows that the Veteran reported 
occasional tingling in the fingertips.  Deep tendon reflexes were 
normal.  A motor examination shows that muscle strength was 5/5 
in all distal muscle groups of the upper extremities.  A sensory 
examination was intact distally in the upper extremities.  This 
included monofilament, vibration, and position testing.    

Prior to December 29, 2009, the Board finds that an evaluation in 
excess 10 percent is not warranted for peripheral neuropathy of 
the left upper extremity or for peripheral neuropathy of the 
right upper extremity.  The Veteran has consistently reported 
burning pain, numbness, and tingling in the hands.  A February 
2005 VA examination shows that the Veteran had decreased pinprick 
and vibratory sensation in the upper extremities.  The Veteran 
also indicated, in 2006, that he had difficulty holding on to 
items in the right hand.  However, the Veteran's December 2008 VA 
examination shows that deep tendon reflexes were normal, muscle 
strength was 5/5 in all distal muscle groups of the upper 
extremities.  The Veteran's sensory examination was also intact 
distally in the upper extremities.  Prior to December 29, 2009, 
the Board finds that the Veteran's neurological symptoms are 
shown to be characterized by burning pain, tingling, numbness, 
and decreased pinprick and vibratory sensation in the bilateral 
upper extremities, are not shown to be comparable to moderate 
incomplete paralysis of the ulnar nerve as described for a higher 
20 percent or 30 percent rating.  See 38 C.F.R. § 4.124a 
Diagnostic Codes 8516.  Thus, the Board finds that prior to 
December 29, 2009; increased evaluations in excess of 10 percent 
are not warranted for peripheral neuropathy in the left and right 
upper extremities.

The Veteran was afforded a new VA examination on December 29, 
2009.  The claims file was reviewed.  The Veteran reported 
burning pain, numbness, and tingling in both hands.  Pain was 
constant without any flare-ups.  The Veteran reported that he 
dropped things without realizing it.  He reported frequent hand 
cramps, especially at night.  The Veteran's hand symptoms caused 
him to drop things more frequently.  He had difficulty with fine 
dexterity.  The Veteran was able to accomplish his daily 
activities.  The nerves affected included the large and small 
nerves of the hands.  Deep tendon reflexes were normal in the 
upper extremities.  Sensation to monofilament testing was intact 
in both hands.  Vibration was diminished in both hands.  
Proprioception was absent in the left hand, but was intact in the 
right.  The Veteran had slight contracture in the 2nd, 3rd, and 
4th digits of the left hand, and to a lesser degree in the right 
hand with tenderness to palpation of the palm.  No nodules were 
noted.  The Veteran was able to make full fists with all fingers 
touching the palms.  Pulses were intact in the upper extremities.  
The Veteran was noted to be left handed.  Muscle strength was 5/5 
in the bilateral upper extremities.  The joints were not 
affected.  The Veteran was diagnosed with diabetic neuropathy in 
both upper extremities, noted to be moderate.  The VA examiner 
stated that peripheral neuropathy was due to the Veteran's 
longstanding and poorly controlled diabetes mellitus type II.  
There was incomplete paralysis noted.  

From December 29, 2009, the Board finds that an increased 30 
percent evaluation is warranted for peripheral neuropathy of the 
left (dominant) hand.  From December 29, 2009, the Board finds 
that an increased 20 percent evaluation is warranted for 
peripheral neuropathy of the right (nondominant) hand.  
Peripheral neuropathy of the right and left upper extremities is 
shown to have increased in severity since the Veteran's last 
December 2008 VA examination.  The Veteran's December 29, 2009 VA 
examination shows that the Veteran continued to have burning 
pain, tingling, numbness, and decreased and vibratory sensation 
in the bilateral upper extremities; though sensation to 
monofilament testing was intact in both hands.  Additionally, the 
December 2009 VA examination shows that proprioception was absent 
in the left hand, and the Veteran had slight contracture in the 
2nd, 3rd, and 4th digits of the left hand.  Although 
proprioception was intact in the right hand, the Veteran was 
noted to have slight contracture in the right hand, to a lesser 
degree than the right.  The VA examiner found that peripheral 
neuropathy in the upper extremities was moderate in degree, and 
she noted the presence of incomplete paralysis of the affected 
nerves of the upper extremities.  The Board finds that the 
Veteran is entitled to a higher 30 percent evaluation where his 
left hand peripheral neuropathy is shown to approximate moderate 
incomplete paralysis of the major ulnar nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2010).  The Board finds that the 
Veteran is entitled to a higher 20 percent evaluation where his 
right hand peripheral neuropathy is shown to approximate moderate 
incomplete paralysis of the minor ulnar nerve.  Id. 

The Board finds that the Veteran is not shown to have severe 
incomplete paralysis of the major or minor ulnar nerve to warrant 
higher 30 or 40 percent ratings for the right and left hands, 
respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  
The December 2009 VA examination shows that deep tendon reflexes 
were normal, the Veteran retained full strength in both hands, 
and he was able to make full fists with all fingers touching the 
palms.  The Board notes that when neurological involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a.  With the exception of 
slight constricture in the 2nd, 3rd, and 4th digits of the right 
and left hands, the Veteran's symptoms remain largely sensory in 
nature.  

Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his 
peripheral neuropathy of the upper extremities.  In this regard, 
the Veteran is competent to report on factual matters of which he 
had firsthand knowledge, e.g., experiencing pain and weakness; 
and the Board finds that the Veteran's reports have been 
credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran has provided lay evidence and testimony with 
respect to experiencing burning pain, numbness, and tingling in 
both hands.  He also reported that he had difficulty holding onto 
items in the hands.  He is competent to provide such testimony, 
and the Board finds that the Veteran's statements are credible 
and his statements have been considered in his assigned ratings.  
The Board also notes, however, that with respect to the Rating 
Schedule, the criteria set forth therein generally require 
medical expertise which the Veteran has not been shown to have 
where these types of findings are not readily observable by a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the objective medical findings and opinions provided 
by the Veteran's treatment reports and his VA examination reports 
have been accorded greater probative weight in assessing the 
overall severity of the Veteran's disability this case.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.")  

Extraschedular Consideration

Consideration has also been given regarding whether any of the 
schedular evaluations discussed above are inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the veteran 
or reasonably raised by the record).  An extra-schedular 
evaluation is for consideration where a service-connected 
disability presents an exceptional or unusual disability picture 
with marked interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect 
an exceptional disability picture such that the available 
schedular evaluations for the Veteran's service-connected 
peripheral neuropathy of the upper extremities are inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disabilities as discussed above, with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disabilities.  There 
is no probative evidence in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not show in this case is that the 
manifestations of the Veteran's service-connected peripheral 
neuropathy of the upper extremities have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.  



C.  Conclusion

Prior to December 29, 2009, the preponderance of the evidence is 
against finding that the Veteran's peripheral neuropathy of the 
left and right upper extremities warrants a higher rating 
evaluation.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of equipoise 
of positive and negative evidence to otherwise grant the 
Veteran's claim.

From December 29, 2009, the Board concludes that the evidence 
supports a 30 percent rating for peripheral neuropathy of the 
left upper extremity.  From December 29, 2009, the Board 
concludes that the evidence supports a 20 percent rating for 
peripheral neuropathy of the right upper extremity.  
















							(CONTINUED ON NEXT PAGE)



ORDER

Prior to December 29, 2009, an evaluation for peripheral 
neuropathy of the left upper extremity, in excess of 10 percent, 
is denied.

Prior to December 29, 2009, an evaluation for peripheral 
neuropathy of the right upper extremity, in excess of 10 percent, 
is denied.

From December 29, 2009, a 30 percent rating, but no more, is 
granted for peripheral neuropathy of the left upper extremity 
subject to the law and regulations governing the payment of 
monetary benefits. 

From December 29, 2009, a 20 percent rating, but no more, is 
granted for peripheral neuropathy of the right upper extremity 
subject to the law and regulations governing the payment of 
monetary benefits. 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


